Citation Nr: 1420378	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  06-02 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran had Recognized Guerilla Service from March 1945 to August 1945, and service in the Regular Philippine Army from August 1945 to May 1946.  He died in December 2002.  The appellant is advancing her appeal as the Veteran's widow. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant's notice of disagreement was received in May 2005.  A statement of the case was issued in August 2005, and a substantive appeal was received in January 2006. 

On forms received in January 2006 and April 2006, the appellant indicated that she wanted a hearing before the Board at the RO.  However, the appellant withdrew her request in June 2007.

When this case was previously before the Board in December 2010, it was decided in part and remanded in part for additional evidentiary development; it has since been returned to the Board for further appellate action.  The Board concludes that it may proceed with a decision on the issues.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board notes that there are no records in the electronic claims file associated with this case. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

FINDINGS OF FACT

1.  The Veteran died in December 2002.  His death certificate indicates that the cause of his death was congestive heart failure (CHF). 

2.  At the time of the Veteran's death, service connection was not in effect for any disability. 

3.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of death. 

4.  CHF was not manifest during service.

5.  A claim for VA benefits was not pending at the time of the Veteran's death. 


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 101, 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

2.  The criteria for accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.2, 3.3 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328   (Fed. Cir. 2006). 

The RO provided the appellant pre-adjudication notice by letters dated in August 2003, September 2004, and May 2005.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Hupp v. Nicholson, 20 Vet. App. 1 (2006). 

The RO provided the appellant with additional notice in January 2007 and April 2010, subsequent to the December 2004 adjudication.  The notification substantially complied with the specificity requirements of Dingess, 19 Vet. App. 473, identifying the five elements of a service connection claim.

While the April 2010 notice was not provided prior to the December 2004 adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in an April 2010 supplemental statement of the case. 

Overall, the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service and pertinent post-service records, and assisted the appellant in obtaining evidence.  Certifications from the service department are associated with the claims file.  All available records have been obtained and associated with the Veteran's claims file; and the appellant and her representative have not contended otherwise.  

The Board did not obtain a medical opinion in this case.  In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In DeLaRosa the Federal Circuit held that an opinion was not needed where "the even more restrictive" test of 38 U.S.C.A. § 5103A (d) was not met.  DeLaRosa v. Peake, at 1322.  Under the § 5103A (d) test, VA is required to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d).  The Federal Circuit has held that an appellant's assertion that one condition was caused by another was insufficient to trigger the duty to provide an examination or get an opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, the claimant asserted that the Veteran's CHF, cause of death, was related to service.  As noted above, the deceased was not service-connected for CHF or for any disability during his lifetime.  The appellant's unsubstantiated opinion is insufficient to require VA to obtain a medical review.  There is no evidence of in-service treatment of signs or symptoms.  In short, the duty to assist in obtaining an opinion has not been triggered.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time. 

Cause of Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may be established for a disease initially diagnosed after discharge from service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for the cause of death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It must be shown that there was a causal connection.  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the view point of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  In cases where the primary causes of death are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The Veteran's death certificate indicates that the cause of his death was CHF.  His service treatment records do not show diagnoses of, or treatment for, this condition.  When the Veteran was examined in August 1945, there were no abnormalities related to the heart.  There are no post-service treatment records that show diagnoses of, or treatment for, this condition and no medical records relate the cause of death to service.  

The Board notes that the appellant submitted a statement from M.L.T. in December 2003, attesting to the Veteran complaining of chest and back pain accompanied with frequent coughing and no appetite.  M.L.T. stated that they could not provide medical care for the Veteran due to financial reasons but that she "knew of all the facts that he died due to his service connected disability/ies of congestive [heart] failure."

Having carefully reviewed the record, the Board has determined that service connection for the cause of the Veteran's death is not warranted.  The evidence establishes that the cause of death was related to CHF.  As previously discussed, the deceased was not service-connected for CHF or for any disability during his lifetime.  There is no evidence in the service treatment records that any signs or symptoms of CHF were present.  The Board has considered the assertions of the appellant, and M.L.T., that the Veteran's death is somehow related to his service.  However, as laypersons who are not shown to possess any formal medical training or accreditation as medical clinicians, the appellant and M.L.T. are not competent to provide testimony regarding the etiology of the Veteran's cause of death, which  involved the complex cardiovascular system.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")  Because CHF is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the CHF that led to the Veteran's death are found to lack competency and therefore credibility and probative value. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the appellant's claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for the cause of the Veteran's death is denied.


Accrued Benefits

Under 38 U.S.C.A. § 5121 , a proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the Veteran was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the Court held that a Veteran must have had a claim pending at the time of his death else be entitled to benefits under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

In the instant case, the Veteran died in December 2002.  The record shows that he had no claims for benefits pending prior to or at the time of his death.  

In a statement received in April 2006, the appellant asserted that the Veteran filed a claim in 1990.  As the claims file contained a copy of a service department certification from January 1992, supporting the contention that an earlier claim had been filed, the Board remanded the claim in December 2010 to determine if an earlier claim had been filed. 

In documentation placed in the claims file subsequent to the December 2010 remand, RO personnel explained that the January 1992 certification could have been for awards or a statement of service, and was not an acknowledgement of a new claim.  The claims file does not contain any record of a claim filed in January 1992 or at any other time before the Veteran's death in 2002. 

The Board concludes that the appellant's claim for accrued benefits must be denied as a matter of law because the Veteran had no pending claims at the time of his death.  See Sabonis v. Brown, 6 Vet. App. 426, (1994). 
The Board has carefully reviewed the entire record in this case.  However, this is a case in which the law is dispositive, and entitlement to accrued benefits is not warranted.  Therefore, entitlement to accrued benefits must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 

Entitlement to accrued benefits is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


